c’

     .,   .*




                        OFFICE        OF   THE   ATTORNEY      GENERAL     OF      TEXAS
                                                      AUSTIN




               Eon. will crow
               County Attormr
               88a86iua, TdAr




                            Tour roipart          ror
               tiolur
                            Whothor 008ts
                    hotel    hiera




                                                 , C. 0. P.,   raeds     in put     a8 follorrt
                                                 o r - lppti     ia to    8~rp006         aoa
                                                    pxwodln(     lathe         tha
                                                                            oaao     in
                                                    oonrirtioa Wei8bed until tha
                                                    allato oourt ir roorirod by the
                                                    0 appaal WI takm."

                            Artioia        1014, c. c. P.,      prOVi608l

                            *w;hea a lriain.81 artlea lr proewUa(; ir takaa
                    b rpprl      from oao wurt to aaothu,     or dunoru
                    t h0lw      i0 a MT 0th.r ray tmer0rr8u rrcu.0~0
                    r o uttc M
                             f o th e ritr h a u b o lo 0o mp m1 0ab r a lo a                   -
                    plate bill of ali aorta that   h?o looruo& thoreln,
-
     Eon. WI11 crow, itomuy 89, less, Pa&e a

                r*rtItI~ 9oa8Qd                4 br the proper otilou
                0r tb         l0mtror    WE oh tha nma I* r0n0r40d.n
                       brtlols WC,       HOa   6, 0. Q. ?., 9rwibos;
                                ub m 4oraudaat lua o tp a y.
                                                           -Inlen 8a y
                iOh & .           $ 8~P QOdOd d  th e( LOr Or r iS
                                                                dr nt
                lot able to 007 fbr a truP8rrIpt ot          the   tostl-


                old loOft reporter90 Iwto 8 urrrtlro rtato-
                But et tarts ud drllrorlt to sorb dmtoadut.
                In all oasu rbaro the court Ia roquIrolI to wd              .
                b o sq Qo ia ut lttornof to ropnront ~tho (lotsn-
                Cut la a rrldaal          utloa,   8*oP roportor 8baU
                k npulrod  to turnlmhtlrslttornry ior maI& &-
                ieabnt, lt 80a10t.a and uiwn OB QTpod. I8
                p08OOOt0a,        dth 8 tramaript of hI8 mt.8.    r0r
                l0.h 0014 nnlw         ha shill bo paid br the St&o
                of Tous,        mpontko lutitlrato  et the trial JuQe,
                sm.-h a llt
                         t the          mte pror1i.dbr law in lITII,
,-              I)ts
                   .*
                    u
               Art1010195-797,C. C. PI, iaolpsIro,prmldos lo
     Io9aIl thr manor ot l10rutIon ot ~mdgmmt Ia risdomou~Or
     8WOS.
               Ia riow ot tho toro9oI 8tatote8, fou uo rrspect-
     Nlf   ldrIn6 that it 18 ths 09a on 0r thfr Domrtuat that
     the 8o8ts et rounty UQUJ$ o,uaot bo rollooteduntil &elgmit
     U tho lppellatroourt Is ronhod by the rourt rroa *hIoh
     ths lppmel wa8 9akoa urd t&t the    upor* oath, u prowl&d
     br *rtIolo760, 9eo. 4, C. C, P,, Et8a 0  lpplIwtIoa la ml*-
     bemanor oasoa, and JOPare further adrind that     tb county
     liu kM B & EM d  ur dlOiSp dO
                                 Oir M dM ti0
                                            t8WY boat8 Or bm
     or lxooptfons aab trunrorlptr ktorothr   88~ ue drlirord
     to   tlu     6uoaauts,